UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORTPURSUANT TOSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2013 oTRANSITION REPORTPURSUANT TOSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-176587 DYNAMIC NUTRA ENTERPRISES HOLDINGS, INC. (Name of small business issuer in its charter) Nevada 27-3492854 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 4263 Oceanside Blvd. Oceanside, CA (Address of principal executive offices) (Zip Code) (619) 354-7972 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Nox As of September 9, 2013, the registrant had 7,115,000 shares of its common stock outstanding. Documents Incorporated by Reference: None. TABLE OF CONTENTS PAGE PART I ITEM 1. Business 4 ITEM 1A. Risk Factors 5 ITEM 1B. Unresolved Staff Comments 5 ITEM 2. Properties 5 ITEM 3. Legal Proceedings 5 ITEM 4. Mine Safety Disclosures 5 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 ITEM 6. Selected Financial Data 7 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 8 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 10 ITEM 8. Financial Statements and Supplementary Data 10 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 ITEM 9A. Controls and Procedures 24 ITEM 9B. Other Information 24 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 25 ITEM 11. Executive Compensation 27 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 29 ITEM 14. Principal Accounting Fees and Services 30 PART IV ITEM 15. Exhibits, Financial Statement Schedules 31 SIGNATURES 32 2 FORWARD-LOOKING STATEMENTS Certain information included in this Annual Report on Form 10-K (This “Report”) or in other materials we have filed or will file with the Securities and Exchange Commission (the “SEC”) (as well as information included in oral statements or other written statements made or to be made by us) contains or may contain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section21E of the Securities Exchange Act of 1934, asamended (the “Exchange Act”). You can identify these statements by the fact that they do not relate to matters of strictly historical or factual nature and generally discuss or relate to estimates or other expectations regarding future events. They contain words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “may,” “can,” “could,” “might,” “should” and other words or phrases of similar meaning in connection with any discussion of future operating or financial performance. Such statements may include, but are not limited to, information related to: anticipated operating results; consumer demand; financial resources and condition; changes in revenues; changes in profitability; changes in margins; changes in accounting treatment; cost of revenues; selling, general and administrative expenses; interest expense; growth and expansion; anticipated income or benefits to be realized from our investments in unconsolidated entities; the ability to produce the liquidity and capital necessary to expand and take advantage of opportunities; legal proceedings and claims. From time to time, forward-looking statements also are included in other periodic reports on Forms 10-Q and 8-K, in press releases, in presentations, on our website and in other materials released to the public. Any or all of the forward-looking statements included in this Report and in any other reports or public statements made by us are not guarantees of future performance and may turn out to be inaccurate. This can occur as a result of incorrect assumptions or as a consequence of known or unknown risks and uncertainties. Many factors mentioned in this Report or in other reports or public statements made by us, such as government regulation and the competitive environment, will be important in determining our future performance. Consequently, actual results may differ materially from those that might be anticipated from our forward-looking statements. Forward-looking statements speak only as of the date they are made. We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. 3 PART I Item 1.Business. The Company Dynamic Nutra Enterprises Holdings, Inc. (“DNE”, “we” or the “Company”),a Nevada Corporation, was incorporated in June 2010 to market and sell a brewer’s yeast product called Beta Glucan™ and later started selling othernutraceuticals.The term nutraceuticals is applied to products that range from isolated nutrients, dietary supplements and herbal products, specific diets, genetically modified food, and processed foods such as cereals, soups, and beverages.The products are exclusively derived from food sources that provide extra health benefits, in addition to the basic nutritional value found in foods. Depending on the jurisdiction, products may claim to prevent chronic diseases, improve health, delay the aging process, increase life expectancy, or support the structure or function of the body. For example, the Company’s first product, Beta Glucan, has the active component Beta 1, 3/1, 6-D glucans, which is an immune system modulator that has been be used successfully for years to ward off disease in humans. In addition, as of July 1, 2010, DNE has partnered with a network marketing organization to sell the highly successful Xango™ a nutraceutical product line derived from the mangosteen fruit which is rich in xanthones. Our products do not require U.S. Food and Drug Administration (“FDA”) approval since the FDA has no approval authority over dietary supplements that do not include new dietary ingredients, such as our products. However, the FDA does require the following disclaimer to be found on such products: “These statements have not been evaluated by the FDA. This product is not intended to diagnose, cure, treat or prevent any disease.” As such, we have included such a disclaimer on our products. The Federal Trade Commission (“FTC”) regulates advertising, including infomercials, for dietary supplements. The FTC provides guidance under its Enforcement Policy Statement on Food Advertising; however, the FTC does not approve advertising.We have complied with the FTC provided guidance with respect to our products. However, if there are complaints raised by consumers or the FDA, the FTC is empowered to investigate such complaints. Competition We are a small and new entrant in the rapidly growing but crowded nutraceutical products marketplace utilizingnetwork marketing distribution methods.Many large companies are marketing and selling supplements and nutraceuticals including General Nutrition Centers, The Vitamin Shoppe,. Amazon.com, Triarco Industries, Pfizer Nutrition Brand and Schiff Nutrition International. We may find it hard to compete directly with these large retail brands and our marketing and sales efforts will be geared to build revenue with direct sales approaches. Marketing and Sales The Company is in the process of revising its original marketing and distribution method to follow a network marketing methodology (“NM”).NM is a marketing strategy in which the sales force is compensated not only for sales personally generated, but also for the sales of the other salespeople that they recruit. This recruited sales force is referred to as the participant's "downline", and can provide multiple levels of compensation.Notable public companies in this sector are Amway, Mary Kay, PrePaid Legal and NuSkin. Agreement with Viasalus, LLC On June 20, 2011, we entered into an agreement with Viasalus, LLC for the purchase of a Beta Glucan product named Viasalus. Pursuant to our agreement, Viasalus, LLC will provide us a sample shipment of 200 bottles of Viasalus at a price of $1.00 per bottle, plus shipping costs. Following this initial shipment, Viasalus will sell us 1,000 bottles of the Beta Glucan product at a price of $5.00 per bottle. Thereafter, all re-orders of the Beta Glucan products must consist of a minimum order of 1,000 bottles at a purchase price of $15 per bottle. Further, we have agreed to sell the Viasalus products at a minimum of $59.95 per bottle, plus shipping costs, to our potential customers. We have further agreed to create a website in order to advertise and sell the Viasalus product. 4 Upon thirty (30) days notice, either party may terminate the Viasalus agreement. In addition, Viasalus, LLC shall have the right of first refusal to buy back any unused inventory, provided that we elect not to continue to sell such products. Letter of Intent with DYNH Holdings, LLC On April 12, 2013, we entered into a letter of intent (the “Letter of Intent”) with DYNH Holdings, LLC (“Holdings”) for the option to purchase 5,000,000 shares of common stock from Donna Cashwell. If exercised, this stock purchase would constitute a change of control transaction (the “Change of Control”). As of the date hereof, there has not been a Change of Control. However, on May 8, 2013, Donna Cashwell, our current controlling shareholder, and Laura Gignac the former officers and directors of the Company, resigned and Richard Wheeler was appointed as President, Chief Executive Officer and Director of the Company. If Holdings exercises the Option it shall obtain control of the Company. As of this date Holdings has not completed the required conditions to exercise the Option Agreement with Pure Energy FX, Inc. In furtherance of its new marketing plan, on July 19, 2013 the Company entered into a five year joint venture agreement with Pure Energy FX, Inc., for the purpose of conducing marketing and promotion efforts for certain beverage and health products, including a Playboy branded energy drink. The joint venture will conduct business under the name of “Alternative Health Solutions LLC”. According to the agreement, the Company agrees to contribute $27,000 to the joint venture over a three months period. Pure Energy FX, Inc. agrees to contribute all the marketing services and expertise for use in the joint venture. Item 1A.Risk Factors. Not required for smaller reporting companies. Item 1B. Unresolved Staff Comments. Not required for smaller reporting companies. Item 2. Properties. Our principal executive office is located at 4263 Oceanside Blvd, Oceanside, CA 92056. Item 3. Legal Proceedings. We are currently not involved in any litigation that we believe could have a materially adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our company’s or our company’s subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 4.Mine Safety Disclosures. Not applicable. 5 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock commenced quotation on the OTC Bulletin Board (the “OTCBB”) under the symbol “DYNH” on May 31, 2012. The OTCBB is a quotation service that displays real-time quotes, last-sale prices, and volume information in over-the-counter equity securities. An OTCBB equity security generally is any equity that is not listed or traded on a national securities exchange. The OTC Bulletin Board is generally considered to be a less active and efficient market than the NASDAQ Global Market, the NASDAQ Capital Market or any national exchange and will not provide investors with the liquidity that the NASDAQ Global Market, the NASDAQ Capital Market or a national exchange would offer. Price range of common stock In the twelve months ending May 31, 2013 our shares have traded between a low of $1.55 per shareand a high of $2.04 per share with a closing price as of September 11, 2013 of $1.92 per share. The following table shows, for the periods indicated, the high and low bid prices per share of our common stock as reported by the OTCBB quotation service.These bid prices represent prices quoted by broker-dealers on the OTCBB quotation service.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not represent actual transactions. Fiscal Year Ended May 31, 2013 (1) High Low Quarter ended August 31, 2012 $ $ Quarter ended November 30, 2012 $ $ Quarter ended February 28, 2013 $ $ Quarter ended May 31, 2013 $ $ A public market for our common stock did not exist prior to May 31, 2012. Holders of Capital Stock As of the date of this Report, there are more than 300 holders of our common stock. 6 Dividends The Registrant has not paid any cash dividends to date and does not anticipate or contemplate paying dividends in the foreseeable future. It is the present intention of management to utilize all available funds for the development of the Registrant's business. Securities Authorized for Issuance Under Equity Compensation Plans None. Recent Sales of Unregistered Securities On May 8, 2013, the Company issued 50,000 shares of its common stock, par value $0.0001, to Richard Wheeler, the Company’s President, Chief Executive Officer and Director, pursuant to a consulting agreement between Mr. Wheeler and the Company. On June 11, 2013, the Company issued 25,000 shares of its common stock, par value $0.0001, to Luke Quinn, a Director, pursuant to a consulting agreement between Mr. Quinn and the Company. The above issuances of shares are exempt from registration, pursuant to Section 4(2) of the Securities Act. These securities qualified for exemption under Section 4(2) of the Securities Act since the issuance securities by us did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, size of the offering, manner of the offering and number of securities offered. We did not undertake an offering in which we sold a high number of securities to a high number of investors. In addition, these stockholders had the necessary investment intent as required by Section 4(2) since they agreed to and received share certificates bearing a legend stating that such securities are restricted pursuant to Rule 144 of the Securities Act. This restriction ensures that these securities would not be immediately redistributed into the market and therefore not be part of a “public offering.” Based on an analysis of the above factors, we have met the requirements to qualify for exemption under Section 4(2) of the Securities Act for this transaction. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None. Item 6. Selected Financial Data Not required for smaller reporting companies. 7 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Limited Operating History We have not previously demonstrated that we will be able to expand our business. We cannot guarantee that the expansion efforts described in this prospectus will be successful. Our business is subject to risks inherent in growing an enterprise, including limited capital resources and possible rejection of our renovation services offering. If the proceeds of our private placement prove to be insufficient to generate additional profits, future financing may not be available to us on acceptable terms.If financing is not available on satisfactory terms, we may be unable to continue expanding our operations. Equity financing will result in a dilution to existing shareholders. Our independent auditors have issued a going concern opinion that raises substantial doubt about our ability to continue as a going concern. As reflected in the financial statements in this prospectus, we are a development stage company with limited operations.We had a net loss of $288,747 since inception (June 8, 2010) through May 31, 2013. Results of Operations for the year ended May 31, 2013 as compared to the year ended May 31, 2012 The following table presents the statement of operations for the year ended May 31, 2013 as compared to the year ended May 31, 2012. The discussion following the table is based on these results. For the Years Ended May 31, 2013 May 31, 2012 Revenues $ 50 $ Total Operating Expenses Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Total Revenues For the year ended May 31, 2013 we had revenues of $50 compared to $403 for the year ended May 31, 2012. The company has had difficulty keeping the sales network intact over the last year. It is hoping that a renewed effort to attract new team members will kick off in the next quarter. Operating Expenses Operating expenses for the fiscal year ended May 31, 2013 were $112,274 compared to $136,963 for the year ended May 31, 2012. For the fiscal year ended May 31, 2013 we incurred consulting fees of $57,500, professional fees totaling $27,875, advertising expenses of $0, in kind contribution of services of $6,760, general and administrative expenses totaling $18,559, and impairment loss from website development of $1,580. For the fiscal year ended May 31, 2012 our consulting fees totaled $60,440, professional fees were $55,744, advertising expenses of $2,470, in kind contribution of services was $6,760, general and administrative expenses totaled $11,549 and impairment loss from website development was $0. Cash on hand as of May 31, 2013 was $50,036 compared to $22,803 for the year ended May 31, 2012. 8 Net Loss Net loss was $(112, 547) for the year ended May 31, 2013 compared to ($136,560) for the year ended May 31, 2012. Our net loss since inception (June 8, 2010) through the year ended May 31, 2013 was $(288,747). Capital Resources and Liquidity We raised cash to grow our business through a private placement that was completed on September 20, 2010. If we determine that we need more money to build our business, we will seek alternative sources, like a second private placement of securities or loans from our officers or others. At the present time, we have not made any arrangements to raise additional cash. If we need additional cash and are unable to raise it, we will either have to suspend or cease our expansion plans entirely. Other than as described in this registration statement, we have no other financing plans. The company is making minimal revenues and will be attempting to either grow the revenue stream or possibly bring in additional capital. We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Going Concern As reflected in the accompanying condensed unaudited financial statements, the Company is in the development stage with no operations, used cash in operations of $225,042 from inception and has a net loss since inception of $288,747. This raises substantial doubt about its ability to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company’s ability to raise additional capital through shareholder loans and implement its business plan.The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for the Company to continue as a going concern. Critical Accounting Policies Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. Loss Per Share In accordance with the accounting guidance now codified as FASB ASC Topic 260, “Earnings per Share”basic earnings (loss) per share is computed by dividing net income (loss) by weighted average number of shares of common stock outstanding during each period.Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during the period. As of May 31, 2013 and May 31, 2012 there are no common stock equivalents outstanding. 9 Income Taxes The Company accounts for income taxes under FASB Codification Topic 740-10-25 (“ASC 740-10-25”).Under ASC 740-10-25, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under ASC 740-10-25, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Fair Value of Financial Instruments The carrying amounts of the Company’s short-term financial instruments, including accounts receivable and accounts payable, approximate fair value due to the relatively short period to maturity for these instruments. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not required for smaller reporting companies. Item 8. Financial Statements and Supplementary Data DYNAMIC NUTRA ENTERPRISES HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE 12 BALANCE SHEETS AS OF MAY 31, 2, 2012 PAGE 13 STATEMENTS OF OPERATIONS FOR THE YEARS ENDED MAY 31, 2,AND FOR THE PERIOD FROM JUNE 8, 2010 (INCEPTION) TO MAY 31, 2013 PAGE 14 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT)FOR THE PERIOD FROM JUNE 8, 2010 (INCEPTION) TO MAY 31, 2013 PAGE 15 STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MAY 31, 2,AND FOR THE PERIOD FROM JUNE 8, 2010 (INCEPTION) TO MAY 31, 2013 PAGES 16 - 23 NOTES TO FINANCIAL STATEMENTS 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Dynamic Nutra Enterprises Holdings, Inc. (A Development Stage Company) We have audited the accompanying balance sheets of Dynamic Nutra Enterprises Holdings, Inc. (a development stage company) (the “Company”) as of May 31, 2013 and 2012, and the related statement of operations, changes in stockholders’ equity (deficit) and cash flows for the years ended May 31, 2013 and 2012 and the period from June 8, 2010 (inception) to May 31, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of Dynamic Nutra Enterprises Holdings, Inc. (a development stage company) as of May 31, 2013 and 2012 and the results of its operations and its cash flows for the years ended May 31, 2013 and 2012 and the period from June 8, 2010 (inception) to May 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 10 to the financial statements, the Company is in the development stage with limited operations, a stockholder deficiency of $34,545, a net loss since inception of $288,747 and used $225,042 of cash in operations from inception. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans concerning these matters are also described in Note 10. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. LIGGETT, VOGT & WEBB, P.A. Certified Public Accountants Boynton Beach, Florida September 13, 2013 11 Dynamic Nutra Enterprises Holdings, Inc (A Development Stage Company) Balance Sheets Assets May 31, 2013 May 31, 2012 Current Assets: Cash $ $ Loan receivable - Total Current Assets Property and equipment, net - Other Assets: Debt Issue Cost, net - Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities: Accounts payable and accrued expenses $ $ Note payable - Total Current Liabilities Long Term Liabilities: Note Payable - Convertible - Total Liabilities Commitments and Contingencies (See Note 7) Stockholders' Equity (Deficit): Preferred stock, $0.0001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized; 7,090,000 and 7,040,000 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to financial statements 12 Dynamic Nutra Enterprises Holdings, Inc (A Development Stage Company) Statements of Operations For the Years Ended For the period from June 8, 2010 (Inception) to May 31, 2013 May 31, 2012 May 31, 2013 Revenues $
